Citation Nr: 0022807	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  89-42 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD) prior to April 6, 1999.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to August 
1971.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1989 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection and a 10 
percent rating for PTSD.  The veteran appealed the rating.  
Ultimately, the RO granted a 70 percent rating effective from 
April 6, 1999.  The veteran seeks a retroactive increase.  It 
was resolved before the undersigned Member of the Board at a 
videoconference hearing on April 26, 2000, that the veteran 
did not intend to pursue further an appeal concerning an 
increased rating for PTSD.  The RO in Montgomery, Alabama, 
presently has jurisdiction over this case.


FINDINGS OF FACT

1.  The RO granted service connection for PTSD and assigned a 
10 percent rating effective from January 13, 1989, the date 
of receipt of the veteran's original claim for service 
connection for this disorder; the veteran timely appealed the 
rating.

2.  During the lengthy appeals period that followed the grant 
of service connection for PTSD, the RO received additional 
evidence concerning the level of severity of the veteran's 
PTSD and increased the rating to 70 percent, effective from 
April 6, 1999, the date of a VA examination.

3.  Medical evidence of record does not show that from 
January 13, 1989 to April 25, 1994 the veteran's PTSD was 
more than mild; as of VA examination on April 25, 1994 it was 
shown that the PTSD was productive of considerable social and 
industrial impairment.  

4.  Severe social and industrial impairment due to PTSD was 
first shown by a VA treatment record dated October 28, 1998.  
CONCLUSIONS OF LAW

1.  A 50 percent rating for the veteran's PTSD is warranted 
from April 25, 1994; but a rating in excess of 10 percent for 
the disorder is not warranted prior to that date.  38 
U.S.C.A. §§ 1155, 5110(a), (b)(2) and (g) (West 1991); 
38 C.F.R. §§ 3.400(o) (1999), 4.132, Diagnostic Code 9411 
(1996).

2.  An earlier effective date of October 28, 1998 for the 
award of a 70 percent rating for the veteran's PTSD is 
warranted.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) and (g) 
(West 1991); 38 C.F.R. §§ 3.400(o), 4.130, Diagnostic Code 
9411 (1999), 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. § 5110(a) (West 1991) states: "Unless 
specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  38 U.S.C.A. 
§ 5110(b)(2) of 38 U.S.C.A. stipulates that "The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."

At the outset, it is noteworthy that this appeal stems from 
the rating decision which granted service connection for 
PTSD, and assigned the initial rating of 10 percent for the 
disorder.  The veteran sought, first, a higher rating for 
PTSD, then after an increase to 70 percent was granted 
(effective from the date of an examination in April 1999 
showing increased disability) retroactivity for the increase.  
In that context, what we now have before the Board is an 
expression of continued dissatisfaction with the initial 
rating assigned for PTSD.  The guidelines for considering 
this type of case lie in Fenderson v. West, 12 Vet. App. 119 
(1999).  Briefly, they provide that "separate ratings can be 
assigned for separate periods of time based on facts found."  
Thus, here, the date of claim is not a factor in determining 
the proper effective date of any increase in the rating, 
except to the extent that it provides us with the beginning 
date of the evaluation period.  What is to be determined is 
the propriety of staged ratings based on facts found.  

The evaluation period for consideration in this case is from 
January 13, 1989 (the date of the veteran's claim) to the 
present.  The criteria for rating psychiatric disorders were 
revised effective November 7, 1996.  Thus, the current (new) 
criteria may be assigned from that date.  From the date of 
claim to November 7, 1996 (and beyond if they are more 
favorable to the veteran), the previous (old) rating criteria 
must be applied.  

The criteria for rating PTSD in effect prior to November 7, 
1996 were:  10 percent-Less than the criteria for the 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  30 
percent- Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  50 percent- 
Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  70 percent- Ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Code 9411 (1996).

The new criteria for rating PTSD provide:  10 percent- 
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  30 
percent- Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  50 percent- 
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  70 percent- Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation,; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Code 9411 (1999).  

Considering first the period of time when only the old 
version of Code 9400 was in effect, i.e., prior to November 
7, 1996, the Board notes initially that the original 10 
percent rating, assigned by rating action in July 1989, was 
based, essentially, on an April 1989 examination, when it was 
reported that the veteran was employed full time, working on 
an off-shore boat.  He also painted, and sold his artwork 
periodically.  On examination, he appeared tense, but was 
cooperative, and displayed good humor.  He lived with a 
friend.  Records in the file do not show any ongoing 
treatment specifically for PTSD at the time.  The veteran was 
functioning fully on both industrial and social levels.  
Clearly, PTSD was no more than mild, and did not warrant a 
rating in excess of 10 percent.  

Interim records show treatment in 1990 and 1991 for alcohol 
abuse.  In the course of the treatment, PTSD was listed as an 
additional diagnosis.  No specific increase in symptoms 
attributed to PTSD was noted.  In 1992, alcohol abuse was 
still the veteran's primary diagnosis.  Drug dependence, in 
remission, was also listed as a diagnosis.  Treatment 
included extensive hospitalization for alcohol withdrawal. 

On VA examination on April 25, 1994, it was noted that the 
veteran had not been gainfully employed since the previous 
summer.  He wrote poetry some and painted.  On examination, 
he appeared anxious and defensive, and slightly to moderately 
depressed.  The examiner commented that the veteran had 
personality traits that "can be attributed to PTSD without 
invoking a personality disorder as such." The GAF score was 
55.  This examination report shows that PTSD had increased in 
severity to a degree not previously shown.  In fact, it shows 
symptoms of withdrawal from society and symptoms producing 
considerable social and industrial impairment, warranting a 
50 percent rating under the criteria then in effect.  
However, severe PTSD warranting a 70 percent rating was not 
shown.  The veteran was fully oriented, and was only slightly 
to moderately depressed.  Accordingly, the preponderance of 
the evidence was then against a rating in excess of 50 
percent. 

On VA examination in August 1996, the veteran was alert and 
oriented.  No thought process disturbances were noted.  The 
GAF score was 65.  He was to continue in alcohol and drug 
treatment, and anger management programs.  This examination 
did not reveal any further progression of PTSD.  In fact the 
disability level appears to have stabilized.  

1998 treatment records include notations that the veteran was 
participating in VA vocational rehabilitation training.  To 
this point, the records do not show further progression in 
severity of PTSD.  Later that year it was noted that he was 
having trouble dealing with anxiety.  An October 28, 1998 VA 
clinical record reflects that the veteran had complaints of 
social isolation, increased anxiety, poor concentration and 
memory, and had to drop out of school because of inability to 
do schoolwork.  He was enrolled in a 6 week PTSD program.  
This record shows an increase in the disablement due to PTSD 
to the "severe" level required in the "old" criteria for a 
70 percent rating for PTSD.  It reflects essentially the same 
level of disability as the report of examination on April 6, 
1999, which was the basis for the eventual increase to the 
current 70 percent rating.  Thus, it supports the grant of an 
earlier effective date of October 28, 1998 for the current, 
70 percent, stage in the rating. 

The evidence does not show that prior to October 28, 1998 
PTSD caused severe social and/or industrial impairment (under 
the old criteria) or produced occupational and social 
impairment with deficiencies in most areas (under the new 
criteria) so as to warrant a still earlier effective date for 
the 70 percent rating.  As was noted, he had previously been 
participating in a VA vocational rehabilitation program, 
which would be an indication of significant mental 
functioning ability. 


ORDER

A 50 percent rating for PTSD effective from April 25, 1994 
and an earlier effective date of October 28, 1998 for a 70 
percent rating for PTSD are granted, subject to the 
regulations governing payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

